Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Claim 14 is directed to a computer program product comprising a computer readable storage medium. When reading the instant specification the examiner interprets the computer readable storage medium to not include transitory signals as disclose in paragraph [0068] where it cites “A computer readable storage medium, as used herein, is not be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. As such claim 14 was found to be statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (Sawada et al. - “TrueNorth Ecosystem for Brain-Inspired Computing: Scalable Systems, Software and Applications” – hereinafter referred to as Sawada).

In regards to claim 1, Sawada discloses a method comprising: 
reading a network description, the network description describing a spiking neural network; (Sawada page 135 left column second paragraph teaches a core configuration includes axon type for each axon, the output spike target, neuron parameters for each neuron, and crossbar connecting axons to neurons. It states the entire TrueNorth configuration is stored in a model file that is generated by the Corelet Programming Environment. Page 135 left column third paragraph teaches that file is used/read to build it on a physical hardware.)
training the neural network; (Sawada page 135 left column third cites “Embedded in CPE, the Design Workflow has two phases: a train phase (Fig. 5(g)-(h)) that uses standard deep learning techniques to train a set of network parameters constrained to the TrueNorth architecture;” and page 135 fifth paragraphs teaches training the neural network.)
performing an initial placement of the neural network on a plurality of cores, the cores located on a plurality of chips; and performing a final placement of the neural network on the plurality 

	However Sawada fails to explicitly disclose measuring inter-chip communications based on the initial placement. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sawada to measure inter-chip communications based on the initial placement, as Sawada already teaches that by optimizing placement of cores that it able to achieve minimal inter-chip communications as shown in figure 7 and suggested on page 136 right column last paragraph – page 137 first paragraph. As Sawada has an initial placement and final placement and knows that inter-chip communications have been minimized by the final placement it would be obvious and implicit that inter-chip communications was measured for both initial and final placements to know the final placement minimized the communications.

In regards to claim 3, Sawada discloses the method of claim 1, further comprising: providing summary statistics to a user describing the initial placement. (Sawada page 137 first paragraph teaches summary statistics that describe the initial placement and that of final placement.)
	
In regards to claim 13, it is the system embodiment of claim 1 with similar limitation and thus rejected using the reasoning found in claim 1. 

In regards to claim 14 it is the computer program product embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1.

In regards to claim 16, it is the computer program product embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAULINHO E SMITH/Primary Examiner, Art Unit 2125